IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                   NO. WR-68,876-01



                    EX PARTE ALFRED DEWAYNE BROWN



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
       FROM CAUSE NO. 1035159A IN THE 351 ST DISTRICT COURT
                        HARRIS COUNTY

      Per curiam.

                                     OPINION

      This is an application for a writ of habeas corpus filed pursuant to the provisions of

Texas Code of Criminal Procedure Article 11.071.

      In October 2005, a jury found applicant guilty of the offense of capital murder

committed on April 3, 2003. The jury answered the special issues submitted pursuant to

Texas Code of Criminal Procedure Article 37.071, and the trial court, accordingly, set

applicant’s punishment at death. This Court affirmed applicant’s conviction and sentence

on direct appeal. Brown v. State, 270 S.W.3d 564 (Tex. Crim. App. 2008).
                                                                                   Brown - 2

       Applicant presents numerous allegations in his application in which he challenges the

validity of his conviction and resulting sentence. In allegation V.D.3., applicant claims that

the State withheld exculpatory evidence in violation of Brady v. Maryland, 373 U.S. 83

(1963). The State conceded that material exculpatory evidence was withheld from applicant.

The habeas court adopted the parties’ agreed findings of fact and conclusions of law and

recommended that this Court grant relief.

       This Court has reviewed the record with respect to the Brady allegation made by

applicant. Based on the habeas court’s findings and conclusions and our own review, we

hold that the State withheld evidence that was both favorable and material to applicant’s case

in violation of Brady. See also Kyles v. Whitley, 514 U.S. 419, 434 (1995). Therefore, relief

is granted. We dismiss as moot applicant’s remaining challenges to his conviction and

sentence.

       We vacate applicant’s conviction and sentence, and remand the case to the trial court

for a new trial or other proceeding consistent with this opinion.

Delivered: November 5, 2014

DO NOT PUBLISH